Per curiam.
This disciplinary matter is before the Court on the voluntary petition for emergency suspension filed by Ricky W. Morris, Jr. (State Bar No. 525160). Morris admits that his competency as an attorney is currently impaired due to addiction and mental health issues and that the Chair of the Investigative Panel had directed the Bar’s Office of General Counsel to file a petition for emergency suspension, pursuant to Bar Rule 4-108. Morris asks that the Court enter an order of emergency suspension pending the resolution of the disciplinary *865and criminal matters pending against him. He acknowledges, appropriately, that pending the issuance of the order, he will not take on new clients, he will notify existing clients of the filing of this petition and of their need to promptly retain new counsel, he will cease practicing law, he will seek assistance for his addiction and mental health problems immediately, he will sign releases authorizing his treating counselors and physicians to provide quarterly reports to the Bar regarding his treatment, and he will continue to cooperate with the Bar in addressing all disciplinary matters that have been or may be filed. He acknowledges that he may owe refunds to clients and commits to endeavoring to repay those fees as soon as he is able.
Decided April 11, 2016.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar has filed a response indicating its belief that it is in the best interest of the public and profession for the Court to accept the petition.
Having considered the petition and response, the Court agrees that an order of emergency suspension is appropriate. Accordingly, the Court hereby accepts the voluntary petition and directs that Ricky W. Morris, Jr., be suspended from the practice of law immediately and throughout the pendency of any disciplinary and criminal matters, and until further order of this Court. Morris is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Suspension.


All the Justices concur.